             Case 18-31274 Document 2246 Filed in TXSB on 12/20/18 Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al.,1                                         § Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 § (Jointly Administered)
                                                                        §

        SUPPLEMENTAL DECLARATION OF CHRISTINA PULLO OF
    PRIME CLERK LLC REGARDING THE SOLICITATION OF VOTES AND
 TABULATION OF BALLOTS CAST ON THE MODIFIED FIFTH AMENDED JOINT
  CHAPTER 11 PLAN OF REORGANIZATION OF IHEARTMEDIA, INC. AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

             Pursuant to 28 U.S.C. § 1746, I, Christina Pullo, declare under the penalty of perjury that

the following is true and correct to the best of my knowledge, information, and belief:

             1.     I am the Vice President of Solicitation and Public Securities at Prime Clerk LLC

(“Prime Clerk”), located at 830 Third Avenue, 9th Floor, New York, New York 10022. I am over

the age of eighteen years and not a party to the above-captioned action.

             2.     I submit this supplemental declaration (this “Supplemental Declaration”) with

respect to the solicitation of votes and the tabulation of ballots cast on the Modified Fifth Amended

Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and its Debtor Affiliates Pursuant

to Chapter 11 of the Bankruptcy Code, dated December 17, 2018 [Docket No. 2207] (as may be




1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.
        Case 18-31274 Document 2246 Filed in TXSB on 12/20/18 Page 2 of 8



amended, supplemented, or modified from time to time, the “Plan”).2 Except as otherwise noted,

all facts set forth herein are based on my personal knowledge, knowledge that I acquired from

individuals under my supervision, and my review of relevant documents. I am authorized to

submit this Supplemental Declaration on behalf of Prime Clerk. If I were called to testify, I could

and would testify competently as to the facts set forth herein.

        3.       This Supplemental Declaration supplements the Declaration of Christina Pullo of

Prime Clerk LLC Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the Fifth

Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates

Pursuant to Chapter 11 of the Bankruptcy Code, filed on December 4, 2018 [Docket No. 2116]

(the “Original Voting Declaration”).

    Tabulation Process for Ballots Received from Clear Channel Outdoor Holdings, Inc.

        4.       As I stated in the Original Voting Declaration, the Debtors informed Prime Clerk

that CCOH’s Voting Deadline had been extended. Accordingly, as of the time of the filing of the

Original Voting Declaration, Prime Clerk had not received any ballots from CCOH.

        5.       On December 17, 2018, Prime Clerk received, reviewed, determined the validity

of, and tabulated CCOH’s ballots in Classes 7(d), 7(g), and 8 (each a “CCOH Ballot” and

collectively, the “CCOH Ballots”) in accordance with the Solicitation Procedures.3 Each CCOH




2
    Capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Plan or the
    Original Voting Declaration (as defined herein).
3
    Pursuant to the Solicitation Procedures, the Debtors waived the requirement that the CCOH Ballot submitted in
    Class 8 be submitted by first class mail, overnight courier, hand delivery, or E-Ballot and directed Prime Clerk
    to accept (and tabulate as valid) the CCOH Ballot submitted in Class 8 by e-mail. In accordance with the
    Debtors’ extension of CCOH’s Voting Deadline pursuant to the Solicitation Procedures, the Debtors directed
    Prime Clerk to include all CCOH Ballots properly completed and received up to December 17, 2018 at 11:59
    p.m., prevailing Central Time, in the final tabulation.


                                                        2
       Case 18-31274 Document 2246 Filed in TXSB on 12/20/18 Page 3 of 8



Ballot was date-stamped, scanned, assigned a ballot number, entered into Prime Clerk’s voting

database, and processed in accordance with the Solicitation Procedures.

       6.      Including the CCOH Ballots in the final tabulation, the Plan was accepted by all

applicable Voting Classes at each of the thirty-nine (39) Debtors.

       7.      The final tabulation of votes cast by timely and properly completed ballots received

by Prime Clerk, including the CCOH Ballots, is attached hereto as Exhibit A.



                           [Remainder of page intentionally left blank]




                                                3
       Case 18-31274 Document 2246 Filed in TXSB on 12/20/18 Page 4 of 8



       To the best of my knowledge, information and belief, I declare under penalty of perjury

that the foregoing information concerning the distribution, submission and final tabulation of

ballots in connection with the Plan is true and correct.



Dated: December 20, 2018




                                                  4
Case 18-31274 Document 2246 Filed in TXSB on 12/20/18 Page 5 of 8



                           EXHIBIT A

                       Final Vote Tabulation
                                           Case 18-31274 Document 2246 Filed in TXSB on 12/20/18 Page 6 of 8


                                                                                    iHeart Media, Inc., et al.
                                                                                 Exhibit A ‐ Tabulation Summary

                                                                                               Number Accepting   Number Rejecting   AmountAccep ng       AmountRejec ng
   Class                                     Class Description                                                                                                               Class Voting Result
                                                                                                     %                  %                    %                    %
                                                                                                    624                  2           $1,254,843,465.10        $1,894.68
     4                              Secured Term Loan / 2019 PGN Claims                                                                                                           ACCEPT
                                                                                                   99.68%             0.32%                99.99%               0.01%
                                                                                                    530                 12            $465,561,041.14        $710,490.25
    5A          Secured Non‐9.0% PGN Due 2019 Claims Other Than Exchange 11.25% PGN Claims                                                                                        ACCEPT
                                                                                                   97.79%             2.21%                99.85%               0.15%
                                                                                                     65                  3            $352,741,282.98       $1,809,902.20
    5B                              Secured Exchange 11.25% PGN Claims                                                                                                            ACCEPT
                                                                                                   95.59%             4.41%                99.49%               0.51%
                                                                                                    260                104           $2,243,551,621.93     $234,633,975.82
     6                                  iHC 2021 / Legacy Notes Claims                                                                                                            ACCEPT
                                                                                                   71.43%            28.57%                90.53%               9.47%
                                                                                                    1155                14           $9,871,253,158.04      $4,588,029.02
    7C                    Term Loan/PGN Deficiency Claims Against the TTWN Debtors                                                                                                ACCEPT
                                                                                                   98.80%             1.20%                99.95%               0.05%
                                                                                                    1272                36           $12,200,584,490.20     $8,713,111.67
    7D                                       iHC Unsecured Claims                                                                                                                 ACCEPT
                                                                                                   97.25%             2.75%                99.93%               0.07%
               Guarantor Funded Debt Unsecured Claims (Other Than Exchange 11.25% PGN Claims)       1281                25           $12,024,474,216.65     $36,693,425.35
    7E                                                                                                                                                                            ACCEPT
                       Against Guarantor Debtors Other Than CCH and the TTWN Debtors               98.09%             1.91%                99.70%               0.30%
                                                                                                    1283                25           $14,306,484,845.21     $39,970,703.96
    7F                       Guarantor Funded Debt Unsecured Claims Against CCH                                                                                                   ACCEPT
                                                                                                   98.09%             1.91%                99.72%               0.28%
    7G                              Guarantor General Unsecured Claims                                                REPORTED BELOW ON A DEBTOR BY DEBTOR BASIS

                                                                                                      7                  0            $17,153,795.13           $0.00
7G by Debtor                          AMFM Broadcasting Licenses, LLC                                                                                                             ACCEPT
                                                                                                    100%                0%                 100%                  0%
                                                                                                     31                  4            $17,346,785.68         $6,192.67
7G by Debtor                              AMFM Broadcasting, Inc.                                                                                                                 ACCEPT
                                                                                                   88.57%             11.43%              99.96%               0.04%
                                                                                                     10                  0            $21,068,466.82           $0.00
7G by Debtor                               AMFM Operating, Inc.                                                                                                                   ACCEPT
                                                                                                    100%                0%                 100%                  0%
                                                                                                      7                  1            $17,153,795.13         $2,611.97
7G by Debtor                             AMFM Radio Licenses, LLC                                                                                                                 ACCEPT
                                                                                                   87.50%             12.50%              99.98%               0.02%
                                                                                                      9                  0            $17,154,720.77           $0.00
7G by Debtor                           AMFM Texas Broadcasting, LP                                                                                                                ACCEPT
                                                                                                    100%                0%                 100%                  0%
                                                                                                      7                  0            $17,153,795.13           $0.00
7G by Debtor                             AMFM Texas Licenses, LLC                                                                                                                 ACCEPT
                                                                                                    100%                0%                 100%                  0%
                                                                                                      7                  0            $17,153,795.13           $0.00
7G by Debtor                                 AMFM Texas, LLC                                                                                                                      ACCEPT
                                                                                                    100%                0%                 100%                  0%
                                                                                                     186                31            $24,022,401.23         $90,545.76
7G by Debtor                         Capstar Radio Operating Company                                                                                                              ACCEPT
                                                                                                   85.71%             14.29%              99.62%               0.38%
                                                                                                      9                  0            $18,726,211.21           $0.00
7G by Debtor                                  Capstar TX, LLC                                                                                                                     ACCEPT
                                                                                                    100%                0%                 100%                  0%
                                                                                                      8                  0            $17,154,077.14           $0.00
7G by Debtor                             CC Broadcast Holdings, Inc.                                                                                                              ACCEPT
                                                                                                    100%                0%                 100%                  0%
                                                                                                      7                  0            $17,153,795.13           $0.00
7G by Debtor                               CC Finco Holdings, LLC                                                                                                                 ACCEPT
                                                                                                    100%                0%                 100%                  0%


                                                                                          Page 1 of 3
                        Case 18-31274 Document 2246 Filed in TXSB on 12/20/18 Page 7 of 8


                                                              iHeart Media, Inc., et al.
                                                           Exhibit A ‐ Tabulation Summary

                                                                        Number Accepting    Number Rejecting   AmountAccep ng    AmountRejec ng
   Class                  Class Description                                                                                                       Class Voting Result
                                                                               %                  %                   %                 %
                                                                               8                   2            $18,716,150.44     $12,177.64
7G by Debtor               CC Licenses, LLC                                                                                                            ACCEPT
                                                                            80.00%             20.00%               99.93%            0.07%
                                                                               8                   0            $19,568,552.95        $0.00
7G by Debtor           Christal Radio Sales, Inc.                                                                                                      ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                               7                   0            $17,153,795.13        $0.00
7G by Debtor            Cine Guarantors II, Inc.                                                                                                       ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                              102                 22            $19,236,599.08     $123,663.23
7G by Debtor                Citicasters Co.                                                                                                            ACCEPT
                                                                            82.26%             17.74%               99.36%            0.64%
                                                                               8                   0            $18,716,150.44        $0.00
7G by Debtor           Citicasters Licenses, Inc.                                                                                                      ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                               7                   0            $17,153,795.13        $0.00
7G by Debtor     Clear Channel Mexico Holdings, Inc.                                                                                                   ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                               7                   0            $17,153,795.13        $0.00
7G by Debtor        Clear Channel Real Estate, LLC                                                                                                     ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                               7                   0            $17,153,795.13        $0.00
7G by Debtor            M Street Corporation                                                                                                           ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                               7                   0            $17,153,795.13        $0.00
7G by Debtor         Terrestrial RF Licensing, Inc.                                                                                                    ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                               7                   0            $17,153,795.13        $0.00
7G by Debtor              iHM Identity, Inc.                                                                                                           ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                               8                   0            $19,568,552.95        $0.00
7G by Debtor          Katz Net Radio Sales, Inc.                                                                                                       ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                               8                   0            $19,568,552.95        $0.00
7G by Debtor   Katz Millennium Sales & Marketing, Inc.                                                                                                 ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                              19                   2            $18,875,381.37      $1,396.98
7G by Debtor   Clear Channel Broadcasting Licenses, Inc.                                                                                               ACCEPT
                                                                            90.48%              9.52%               99.99%            0.01%
                                                                              24                   3            $17,730,554.26     $21,322.49
7G by Debtor         Clear Channel Holdings, Inc.                                                                                                      ACCEPT
                                                                            88.89%             11.11%               99.88%            0.12%
                                                                               8                   0            $17,159,020.13        $0.00
7G by Debtor       Clear Channel Investments, Inc.                                                                                                     ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                               9                   0            $17,163,691.04        $0.00
7G by Debtor           Critical Mass Media, Inc.                                                                                                       ACCEPT
                                                                             100%                 0%                 100%               0%
                                                                              155                 44            $20,977,877.67     $171,209.30
7G by Debtor      iHeartMedia + Entertainment, Inc.                                                                                                    ACCEPT
                                                                            77.89%             22.11%               99.19%            0.81%
                                                                               7                   5            $17,153,795.13      $1,132.06
7G by Debtor          iHeartMedia Capital I, LLC                                                                                                       ACCEPT
                                                                            58.33%             41.67%               99.99%            0.01%
                                                                              110                 14            $19,224,965.11     $537,006.31
7G by Debtor   iHeartMedia Management Services, Inc.                                                                                                   ACCEPT
                                                                            88.71%             11.29%               97.28%            2.72%
                                                                              18                   0            $26,296,628.08        $0.00
7G by Debtor          Katz Communications, Inc.                                                                                                        ACCEPT
                                                                             100%                 0%                 100%               0%


                                                                    Page 2 of 3
               Case 18-31274 Document 2246 Filed in TXSB on 12/20/18 Page 8 of 8


                                            iHeart Media, Inc., et al.
                                         Exhibit A ‐ Tabulation Summary

                                                      Number Accepting    Number Rejecting   AmountAccep ng        AmountRejec ng
   Class          Class Description                                                                                                   Class Voting Result
                                                             %                  %                    %                    %
                                                            39                   3            $19,715,766.29         $27,313.10
7G by Debtor   Katz Media Group, Inc.                                                                                                      ACCEPT
                                                          92.86%              7.14%               99.86%                0.14%
                                                            25                   3            $17,923,260.79          $5,160.24
7G by Debtor   Premiere Networks, Inc.                                                                                                     ACCEPT
                                                          89.29%             10.71%               99.97%                0.03%
                                                             1                   0           $1,031,721,306.00          $0.00
     8         CCOH Due From Claims                                                                                                        ACCEPT
                                                           100%                 0%                 100%                   0%
                                                            177                 31           78,347,908 (shares)    10,462 (shares)
     9             iHeart Interests                                                                                                        ACCEPT
                                                          85.10%             14.90%               99.99%                0.01%




                                                  Page 3 of 3
